DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed September 27, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-5, 8, 9, and 16-27 are pending.
4.	In the reply filed on May 6, 2021, applicant elected Group II, claims 20-27, and fig for the species without traverse.  Applicant’s request for rejoinder is noted.
5.	Claims 1-5, 8, 9, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 20-27 are examined on the merits.

Claim Rejections - 35 USC § 112
7.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 101
8.	Claims 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims are drawn to a plant extract comprising 80% of more of abscisic acid in combination with a first ingredient such as silicon dioxide and a second ingredient such as talc, carbohydrates, water, cellulose, or starch.  Each these ingredients is a product of nature.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the 
In this case, claim 20 is drawn to a composition with a particular concentration of abscisic acid, i.e. over 80%, in combination with a carrier such as silicon dioxide.  Abscisic acid is a naturally occurring compound as known in the art and acknowledged by applicant in the specification.  Silicon dioxide is also a naturally occurring compound.  In addition, the second additional ingredient can be a natural compound such as talc, carbohydrates, water, cellulose, or starch.  Thus, the claims are drawn to mixtures of naturally occurring ingredients.  The closest occurring natural counterpart for each stated ingredient is the ingredient itself.  Specifically, the closest occurring counterpart to abscisic acid is abscisic acid, silicon dioxide is silicon dioxide, etc.  There is no indication that mixing the specified ingredients together in the amounts claimed changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional 
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of ingredients.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, claims 20 and 24 require the presence of the non-naturally occurring ingredients maltodextrin and tricalcium phosphate.  These embodiments are also not considered to amount to significantly more than the judicial exception because the use of these ingredient in medicinal composition is a well-understood, routine, and conventional activities as acknowledge by application on page 9 of the specification.

Claim Rejections - 35 USC § 102
9.	Claim(s) 20-23, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassaganya-Riera (WO 2007/092556).
This reference teaches a pharmaceutical composition comprising abscisic acid.  The reference teaches that the abscisic acid is obtained from a plant extract and is substantially pure.  The reference defines ‘substantially pure’ as having a purity of at least 90% (see paragraph 70).  Thus, the reference teaches an extract obtained from a plant material comprising more than 80% abscisic acid.  The reference teaches that the abscisic acid is combined with additional ingredients and specifically teaches the combination of abscisic acid with maltodextrin, starch, and cellulose in Table 2 at paragraph 116.  The diets in Table 2 contain between 8 to 13% maltodextrin (150/1100; 150/1200; 150/1400; 150/1800).  The reference also teaches that the abscisic acid can be combined with talc, magnesium stearate, carbohydrates, cellulose, polyalcohols, starch, and water to form the pharmaceutical compositions (see paragraphs 73-76).

Claim Rejections - 35 USC § 103
10.	Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassaganya-Riera (WO 2007/092556).
The teachings of this reference are discussed above in paragraph 9.  The reference does not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the .
11.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassaganya-Riera (WO 2007/092556) as applied to claims 20-24 above, and further in view of prior art admitted by applicant in the specification and Alberte (US 2010/0028469).
The teachings of Bassaganya-Riera are discussed above.  The reference does not specifically teach using tricalcium phosphate or silicon dioxide in the composition.  However, applicant’s specification discloses that each of the carriers used in the claimed invention was well known in the art prior to the effective filing date (see page 9 of the specification).  In addition, Alberte teaches formulating abscisic acid containing extracts into pharmaceutical compositions by mixing the extract with additional ingredients such as water, silica (silicon dioxide), and maltodextrin (see paragraphs 74-78).  Thus, an artisan of ordinary skill would reasonably expect that well known carrier such as tricalcium phosphate and/or silicon dioxide could be used with success when formulating the composition taught by Bassaganya-Riera.  This reasonable expectation of success would have motivated the artisan to modify Bassaganya-Riera to include the use of tricalcium phosphate and/or silicon dioxide and to optimize the amounts as discussed above in paragraph 10.	
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655